Case 8:20-cv-02010-VMC-AAS Document 1 Filed 08/27/20 Page 1 of 6 PageID 1



        IN THE CIRCUIT COURT OF THE 13TH JUDICIAL CIRCUIT
             IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                          Civil Division


 SARA HAUSMANN,

       PLAINTIFF,                          Case No:. 8:20-cv-02010

 v.

 DIVERSE LOGISTICS DISTRIBUTION, INC,

       Defendant.

 _____________________________/

                COMPLAINT AND DEMAND FOR JURY TRIAL

       1. Plaintiff, was an employee of Defendant, a Florida

          for profit corporate, and brings this action for

          injunctive relief under the Fair Labor Standards

          Act, as amended, 29 U.S.C. § 201-216 (the “FLSA”).

       2. Plaintiff worked for Defendant in a position that

          was strictly office related-manual labor in

          Hillsborough County, Florida. The parties each

          reside in Hillsborough County and the underlying

          facts and events all took place in Hillsborough

          County, Florida.

       3. Defendant is within the jurisdiction of the Court.

       4. Defendant is an EMPLOYER as defined by the FLSA and

          Defendant conducts interstate commerce, using

          telephones, highways and byways and products and
Case 8:20-cv-02010-VMC-AAS Document 1 Filed 08/27/20 Page 2 of 6 PageID 2



          supplies (that are used in connection with services

          provided to Defendant’s customers) that do not

          originate from Florida.

       5. Defendant operates a distribution company in

          Hillsborough County and employed Plaintiff from

          August 26, 2018 to approximately August 14, 2020.

       6. Plaintiff routinely worked in excess of 40 hour per

          week, during each week of her employment with

          Defendant.

       7. Plaintiff customarily worked hours over forty in a

          given week or more for each week Plaintiff worked

          for Defendant, and was not compensated at the rate

          required by law.

       8. Plaintiff did not have managerial discretion.

       9. Plaintiff did not craft or construct Defendant’s

          policies or procedures.

       10.   Plaintiff did not have responsibility for hiring

          or firing of other employees.

       11.   To the extent suggested by Defendant, Plaintiff

          disputes the notion that Plaintiff truly performed

          duties for Defendant consistent with those of a

          manager.




                                    2
Case 8:20-cv-02010-VMC-AAS Document 1 Filed 08/27/20 Page 3 of 6 PageID 3



       12.   Defendant frequently paid Plaintiff $680.00

          dollars for the first 40 hours of Plaintiff’s

          employment with Defendant.

       13.   However, Defendant did not pay Plaintiff overtime

          at the lawful rate of pay to which Plaintiff was

          entitled.

       14.   Defendant schemed to provide Plaintiff with less

          than the lawful wages to which Plaintiff was

          entitled to under the FLSA.

       15.   Plaintiff normally worked 5 plus days a week for

          Defendant. During most if not all weeks of

          Plaintiff’s employment with Defendant, Defendant

          should have paid Plaintiff approximately (an

          additional) $25.50 in overtime wages.

       16.   Plaintiff was paid by Defendant the equivalent of

          approximately $17.00 dollars per hour. Plaintiff’s

          overtime rate would/should have been $25.50 dollars

          per hour.

       17.   Plaintiff was not paid overtime or premium wages

          for any hours Plaintiff worked over forty hours, for

          any week of Plaintiff’s employment with Defendant.



       18.   This action is brought under the FLSA to address

          unpaid wages as well as to obtain injunctive relief


                                    3
Case 8:20-cv-02010-VMC-AAS Document 1 Filed 08/27/20 Page 4 of 6 PageID 4



          against Defendant as well as reasonable attorneys’

          fees and costs and this action is also brought under

          the FLSA to recover unpaid wages as well as to

          recover for Defendant’s retaliation against

          Plaintiff for objecting to Defendant’s unlawful pay

          practices.

       19.   The Court has jurisdiction over Plaintiff’s

          claims as all material events transpired in

          Hillsborough County, including those brought

          pursuant to the FLSA.

       20.   Defendant did not have a right not to pay

          Plaintiff overtime at the lawful rate of pay.

                Failure to Pay Wages Under the FLSA

       21.   Plaintiff re-alleges and incorporates the

          preceding paragraphs, including but not limited to

          paragraph numbers on through twenty, as set forth

          above.

       22.   Section 207 of the FLSA, require payment for all

          hours worked by an employee of an employer who is

          covered by the FLSA and premium wages for those

          hours worked over forty hours in a given week.

       23.   Defendant is covered by the FLSA.

       24.   Defendant is not exempt under the FLSA.




                                    4
Case 8:20-cv-02010-VMC-AAS Document 1 Filed 08/27/20 Page 5 of 6 PageID 5



       25.   Plaintiff’s job duties did not rise to the level

          of managerial as an employee of Defendant.

       26.   Plaintiff’s actual work (for Defendant) duties

          involved largely, if not primarily, office variety

          labor variety duties.

       27.   Plaintiff did not have discretion that rose to

          the level of management while employed by Defendant.

       28.   Plaintiff, in the course of his duties for

          Defendant, routinely worked at least 5 hours more

          for Defendant than actually paid Plaintiff.

       29.   Plaintiff was not paid proper wages for the

          additional 5 hours Plaintiff worked for Defendant

          during each week of Plaintiff’s employment with

          Defendant.

       30.   The additional time worked by Plaintiff, for

          Defendant, as set forth above, was known to

          Defendant, directed by Defendant and required by

          Defendant.

       31.   Defendant, alternatively, was required to pay

          Plaintiff premium wages for the additional twenty-

          five hours Plaintiff worked for at least each week

          of Defendant’s employment.

       32.   However, Defendant did not pay Plaintiff any

          wages for the time Plaintiff worked in excess of


                                    5
Case 8:20-cv-02010-VMC-AAS Document 1 Filed 08/27/20 Page 6 of 6 PageID 6



          forty hours a week and Defendant certainly did not

          pay Plaintiff premium wages for this period of time.

       33.   Accordingly, Defendant violated the FLSA by

          failing to pay Plaintiff in accordance with the FLSA

          as set forth above.

        WHEREFORE, Plaintiff demands payment for unpaid wages

     as well as reasonable attorney fees and costs and such

   other further relief as this Court deems just and proper

                     with respect to Count Two.




       DATED this 27th day of August 2020,


                                          s. W. John Gadd____
                                          W. John Gadd, Esq.
                                          Fl Bar Number 463061
                                          2727 Ulmerton Rd.
                                          Ste.250
                                          Clearwater, FL 33762
                                          Tel – (727)524-6300
                                          Email –wjg@mazgadd.com

                                   /S/ Kyle J. Lee Kyle J.Lee,Esq.
                                                      FLBN: 105321
                                                     LEE LAW, PLLC
                                           1971 West Lumsden Road,
                                  Suite 303 Brandon, Florida 33511
                                           Telephone: 813-343-2813
                                         Email:kyle@kyleleelaw.com




                                    6
